     2:18-cv-02003-DCN         Date Filed 01/10/19    Entry Number 13        Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

                             CIVIL ACTION NO.: 2:18-CV-02003-DCN


Chris Templeton,

                              Plaintiff,

                     vs.

The Bishop of Charleston, a Corporation
                                                     CONFIDENTIALITY ORDER
Sole; Robert Guglielmone, The Bishop of
Charleston, in his official capacity,
Successor in interest to and on behalf of
Ernest Unterkoefler, former Bishop of
Charleston and sued in his official capacity,

                              Defendants.



       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 10th day of January, 2018, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to discovery

requests and all deposition testimony and deposition exhibits and any other materials which may be

subject to discovery (hereinafter collectively “documents”) shall be subject to this Order concerning

confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated by

placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents. Inadvertent or unintentional

                                                 1
     2:18-cv-02003-DCN          Date Filed 01/10/19      Entry Number 13       Page 2 of 10




production of documents without prior designation as confidential shall not be deemed a waiver, in

whole or in part, of the right to designate documents as confidential as otherwise allowed by this

Order.

         3.     Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents, using

the form attached hereto at Attachment A which shall be executed subject to the standards of Rule 11

of the Federal Rules of Civil Procedure. Information or documents which are available in the public

sector may not be designated as confidential.

         4.     Depositions. Portions of depositions shall be deemed confidential only if designated

as such when the deposition is taken or within seven business days after receipt of the transcript.

Such designation shall be specific as to the portions to be protected.

         5.     Protection of Confidential Material.

         a.     General Protections.     Documents designated CONFIDENTIAL under this Order

         shall not be used or disclosed by the parties or counsel for the parties or any other persons

         identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and conducting

         the litigation in which the documents were disclosed (including any appeal of that litigation).

         The parties shall not disclose documents designated as confidential to putative class members

         not named as plaintiffs in putative class litigation unless and until one or more classes have

         been certified.
1
    The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel submits
to the jurisdiction of this court in regard to the certification.
                                                    2
     2:18-cv-02003-DCN         Date Filed 01/10/19         Entry Number 13     Page 3 of 10




       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall not

       disclose or permit the disclosure of any documents designated CONFIDENTIAL under the

       terms of this Order to any other person or entity except as set forth in subparagraphs (1)-(5)

       below, and then only after the person to whom disclosure is to be made has executed an

       acknowledgment (in the form set forth at Attachment B hereto), that he or she has read and

       understands the terms of this Order and is bound by it. Subject to these requirements, the

       following categories of persons may be allowed to review documents which have been

       designated CONFIDENTIAL pursuant to this Order:

               (1)    counsel and employees of counsel for the parties who have responsibility for

               the preparation and trial of the lawsuit;

               (2)    parties and employees of a party to this Order but only to the extent counsel

               shall certify that the specifically named individual party or employee’s assistance is

               necessary to the conduct of the litigation in which the information is disclosed2;

               (3)    court reporters engaged for depositions and those persons, if any, specifically

               engaged for the limited purpose of making photocopies of documents;

               (4)    consultants, investigators, or experts (hereinafter referred to collectively as

               “experts”) employed by the parties or counsel for the parties to assist in the

               preparation and trial of the lawsuit; and

               (5)    other persons only upon consent of the producing party or upon order of the

               court and on such conditions as are agreed to or ordered.

       c.      Control of Documents.         Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the
2
   At or prior to the time such party or employee completes his or her acknowledgment of review of
this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification together
with the form signed by the party or employee.
                                                    3
        2:18-cv-02003-DCN        Date Filed 01/10/19       Entry Number 13     Page 4 of 10




         terms of this order. Counsel shall maintain a record of those persons, including employees of

         counsel, who have reviewed or been given access to the documents along with the originals of

         the forms signed by those persons acknowledging their obligations under this Order.

         d.     Copies.     All copies, duplicates, extracts, summaries or descriptions (hereinafter

         referred to collectively as “copies”), of documents designated as Confidential under this Order

         or any portion of such a document, shall be immediately affixed with the designation

         “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall be

         afforded the full protection of this Order.

         6.     Filing of Confidential Materials. In the event a party seeks to file any material that

is subject to protection under this Order with the court, that party shall take appropriate action to

insure that the documents receive proper protection from public disclosure including: (1) filing a

redacted document with the consent of the party who designated the document as confidential; (2)

where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the documents

solely for in camera review; or (3) where the preceding measures are not adequate, seeking

permission to file the document under seal pursuant to the procedural steps set forth in Local Civil

Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant jurisdiction. Absent

extraordinary circumstances making prior consultation impractical or inappropriate, the party seeking

to submit the document to the court shall first consult with counsel for the party who designated the

document as confidential to determine if some measure less restrictive than filing the document under

seal may serve to provide adequate protection. This duty exists irrespective of the duty to consult on

the underlying motion. Nothing in this Order shall be construed as a prior directive to the Clerk of

Court to allow any document be filed under seal. The parties understand that documents may be filed

under seal only with the permission of the court after proper motion pursuant to Local Civil Rule

5.03.

                                                       4
     2:18-cv-02003-DCN         Date Filed 01/10/19      Entry Number 13       Page 5 of 10




       7.     Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation is

subject to challenge. The following procedures shall apply to any such challenge.

       a.     The burden of proving the necessity of a Confidential designation remains with the

       party asserting confidentiality.

       b.     A party who contends that documents designated CONFIDENTIAL are not entitled to

       confidential treatment shall give written notice to the party who affixed the designation of the

       specific basis for the challenge. The party who so designated the documents shall have fifteen

       (15) days from service of the written notice to determine if the dispute can be resolved

       without judicial intervention and, if not, to move for an Order confirming the Confidential

       designation.

       c.     Notwithstanding any challenge to the designation of documents as confidential, all

       material previously designated CONFIDENTIAL shall continue to be treated as subject to the

       full protections of this Order until one of the following occurs:

              (1)     the party who claims that the documents are confidential withdraws such

              designation in writing;

              (2)     the party who claims that the documents are confidential fails to move timely

              for an Order designating the documents as confidential as set forth in paragraph 8.b.

              above; or

              (3)     the court rules that the documents should no longer be designated as

              confidential information.




                                                   5
     2:18-cv-02003-DCN         Date Filed 01/10/19       Entry Number 13        Page 6 of 10




       d.       Challenges to the confidentiality of documents may be made at any time and are not

       waived by the failure to raise the challenge at the time of initial disclosure or designation.

       9.       Treatment on Conclusion of Litigation.

       a.       Order Remains in Effect.        All provisions of this Order restricting the use of

       documents designated CONFIDENTIAL shall continue to be binding after the conclusion of

       the litigation unless otherwise agreed or ordered.

       b.       Return of CONFIDENTIAL Documents.                  Within thirty (30) days after the

       conclusion of the litigation, including conclusion of any appeal, all documents treated as

       confidential under this Order, including copies as defined above (¶5.d.) shall be returned to

       the producing party unless: (1) the document has been entered as evidence or filed (unless

       introduced or filed under seal); (2) the parties stipulate to destruction in lieu of return; or (3)

       as to documents containing the notations, summations, or other mental impressions of the

       receiving party, that party elects destruction. Notwithstanding the above requirements to

       return or destroy documents, counsel may retain attorney work product including an index

       which refers or relates to information designated CONFIDENTIAL so long as that work

       product does not duplicate verbatim substantial portions of the text of confidential documents.

       This work product continues to be Confidential under the terms of this Order. An attorney

       may use his or her work product in a subsequent litigation provided that its use does not

       disclose the confidential documents.

       10.      Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to intervene

for purposes of addressing the scope and terms of this Order. The Order shall not, however, be

modified until the parties shall have been given notice and an opportunity to be heard on the proposed

modification.

                                                    6
     2:18-cv-02003-DCN         Date Filed 01/10/19       Entry Number 13       Page 7 of 10




        11.    No Judicial Determination. This Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any specific document or item of information

designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as a document-specific ruling shall have been

made.

        12.    Persons Bound. This Order shall take effect when entered and shall be binding upon:

(1) counsel who signed below and their respective law firms; and (2) their respective clients.

        IT IS SO ORDERED.



                                                       ________________________________
                                                       DAVID C. NORTON
                                                       UNITED STATES DISTRICT JUDGE

January 10, 2019
Charleston, South Carolina




                                                   7
     2:18-cv-02003-DCN          Date Filed 01/10/19      Entry Number 13       Page 8 of 10


                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION
                            CIVIL ACTION NO.: 2:18-CV-02003-DCN

Chris Templeton,

                               Plaintiff,

                     vs.
                                                    Certification by Counsel of Designation
The Bishop of Charleston, a Corporation
                                                        of Information as Confidential
Sole; Robert Guglielmone, The Bishop of
Charleston, in his official capacity,
Successor in interest to and on behalf of
Ernest Unterkoefler, former Bishop of
Charleston and sued in his official capacity,

                               Defendants.

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in
               which I conduct the majority of my practice is South Carolina where my Bar
               number is [that state's Bar #]. I understand that by completing this certification I
               am submitting to the jurisdiction of the United States District Court for the
               District of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                            Signature of Counsel

                                                            [Printed Name of Counsel [A]]
                                                            Printed Name of Counsel


                                                8
     2:18-cv-02003-DCN          Date Filed 01/10/19          Entry Number 13     Page 9 of 10


                                        ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

                            CIVIL ACTION NO.: 2:18-CV-02003-DCN


Chris Templeton,

                               Plaintiff,

                     vs.
                                                      Acknowledgment of Understanding
The Bishop of Charleston, a Corporation                  And Agreement to be Bound
Sole; Robert Guglielmone, The Bishop of
Charleston, in his official capacity,
Successor in interest to and on behalf of
Ernest Unterkoefler, former Bishop of
Charleston and sued in his official capacity,

                               Defendants.


       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                   [undersigned name [att B]]
               Job Title:              [Job Title [att B]]
               Employer:               [Employer [att B]]
               Business Address:       [Business Address [att B]]


Date: [date attachment B signed]                               [Signature [attachment B]]
                                                               Signature


                                                  9
    2:18-cv-02003-DCN          Date Filed 01/10/19    Entry Number 13       Page 10 of 10


                                        ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

                            CIVIL ACTION NO.: 2:18-CV-02003-DCN


Chris Templeton,

                               Plaintiff,

                     vs.
                                                      Certification of Counsel of Need
                                                     for Assistance of Party/Employee
The Bishop of Charleston, a Corporation
Sole; Robert Guglielmone, The Bishop of
Charleston, in his official capacity,
Successor in interest to and on behalf of
Ernest Unterkoefler, former Bishop of
Charleston and sued in his official capacity,

                               Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                          [Signature [attachment C]]
                                                           Signature


                                                10
